Citation Nr: 1512684	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-07 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for blood clots, pulmonary emboli, and deep vein thrombosis.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a psychiatric disorder, claimed as secondary to blood clots, pulmonary emboli, and deep vein thrombosis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	J. Virgil Bradley, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claims.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file. 


FINDING OF FACT

VA medical treatment or negligence is not the actual cause of the Veteran's deep vein thrombosis, pulmonary embolism, and venous disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for § 1151 benefits for blood clots, pulmonary emboli, and deep vein thrombosis have not been met.  38 U.S.C.A. §§ 1151, 1154(a) 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2014).

2.  The criteria for § 1151 benefits for a psychiatric disorder, claimed as secondary to blood clots, pulmonary emboli, and deep vein thrombosis, have not been met.  38 U.S.C.A. §§ 1151, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.361 (2014).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard letters of October 2011 and November 2011 satisfied the duty to notify provisions.  The October 2011 letter notified the Veteran of how claims under § 1151 are substantiated, and the November 2011 letter notified the Veteran of how a claim for a TDIU may be substantiated.  Both letters notified the Veteran of his and VA's respective duties for obtaining evidence.  The duty to notify is satisfied.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

At his June 2014 hearing, the Veteran stated that he is in receipt of disability benefits from the Social Security Administration (SSA); a May 2012 letter from the SSA reflects that the Veteran meets the medical requirements for disability benefits.  Neither that letter nor the Veteran himself, however, stated what disabilities this award is based on, and the Veteran's SSA records have not been obtained.  That said, the Board finds that these records need not be obtained, as they are not shown to be relevant to the case.  Despite the duty to assist, VA may "focus its efforts on obtaining documents that have a reasonable possibility of assisting claimants in substantiating their claims for benefits."  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  In this case, the Board acknowledges that the Veteran suffers from numerous disabilities, including the disabilities which he contends are related to VA treatment.  However, the Veteran's claim is being denied because there is no competent evidence that his additional disabilities are the result of VA treatment or non-treatment; SSA records necessarily focus on the current state of the Veteran's employability and not on the etiology of his disabilities.  Absent any contention or knowledge that these outstanding records may be relevant to the claim, the Board shall not delay a decision in this case to obtain them.  

A VA medical opinion was obtained in January 2012.  This opinion, read in conjunction with the other competent evidence here, is sufficient evidence for deciding the claim.  The opinion is adequate, as it acknowledges the Veteran's prior medical history, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Further, neither the Veteran nor his attorney has contended that this opinion is inadequate for adjudicative purposes.  Instead, both have pointed to the language of the opinion in support of their contentions.  An adequate medical opinion from the Veteran's private physician is also of record and has been considered.

The Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate his claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran met the criteria for § 1151 compensation.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his statements regarding his medical history, and he and his attorney produced numerous pieces of evidence that they contend buttress his claims for benefits.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In light of the foregoing findings, the Board concludes that the duties to notify and to assist have been satisfied.  

II.  Entitlement to Compensation Under § 1151 and TDIU

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected. A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and either:

1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program. 

See 38 U.S.C.A. § 1151.

Claims under § 1151 must show evidence of actual causation, meaning that "the evidence must show that the . . . medical treatment . . . resulted in the Veteran's additional disability."  38 C.F.R. § 3.361(c)(1).

Further, the evidence must show that the medical treatment was the proximate cause of the Veteran's additional disability.  38 U.S.C.A. § 1151(a)(1).  Pursuant to VA regulation, the proximate cause "is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause."  38 C.F.R. § 3.361(d).  To establish the proximate causation element, it must be shown that "VA failed to exercise the degree of care that would be expected of a reasonable health care provider" or that "VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent."  Id.  

The Veteran contends that he is eligible for compensation under 38 U.S.C.A. § 1151 for disabilities that resulted from negligent VA outpatient care.  The Veteran argues that VA failed to notice low levels of hemoglobin resulting from his diagnosed (but nonservice-connected) anemia.  He contends that VA's negligence resulted in his developing blood clots, deep vein thrombosis (DVT), and pulmonary emboli.  He further contends that he has developed a psychiatric disorder secondary to these venous disabilities, and that his psychiatric disorder and venous disabilities render him unable to secure or follow a substantially gainful occupation.  

The basic facts of this case are not in dispute.  The Veteran was seen at a VA facility for a general medicine follow up on March 4, 2010.  He was not diagnosed as suffering from anemia, DVT, or any other venous disability at that time.  Blood testing performed at that time revealed that the Veteran's hemoglobin was 8.9; normal counts range from 13.5 to 17.5.  The Veteran was not notified of his low hemoglobin count by any VA provider.  

A November 5, 2010 record from the MeritCare Clinic urgent care center reflects that the Veteran reported difficulty with pain and swelling in the right calf for the prior three days.  Upon examination, the Veteran's right lower extremity showed massive pitting edema with pale skin.  Ultrasound testing showed extensive clotting of the deep veins.  The Veteran's hemoglobin was reported to be down to 5.  The Veteran was diagnosed as suffering from right lower extremity DVT and severe anemia.  He was transferred to a VA facility for further treatment.  

Records from the Veteran's hospitalization at a VA facility show that he was given blood transfusions to treat his anemia and was started on a course of drugs to treat his DVT and pulmonary emboli.  The discharge summary reflects diagnoses of acute venous thromboembolism with acute DVT, bilateral pulmonary embolism, and severe iron deficiency anemia.  

Since the Veteran's November 2010 hospitalization, both private and VA treatment records reflect that he continues to be seen for anemia and venous disabilities.  He has also been diagnosed as suffering from various psychiatric disorders.  

Given the law and these facts, for the Veteran's claims to be successful, he would have to first show that his venous disabilities (DVT and pulmonary emboli) were actually and proximately caused by VA's negligence in failing to notify him of his low hemoglobin count following the March 2010 general medicine follow up.  He would next then have to show that his psychiatric disorder is secondary to his additional disability, and that these disabilities in concert render him unable to secure or follow a substantially gainful occupation.  As the claim for compensation for a psychiatric disorder and for a TDIU are derivative of the underlying § 1151 claim for venous disabilities, the failure of that claim would effectively moot these secondary claims.  

Turning to the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for venous disabilities, the Board first finds that the Veteran's DVT and pulmonary emboli are qualifying additional disabilities.  Additionally, even though the January 2012 medical opinion reflects that the missed lab report was a system failure and not negligence, the physician did acknowledge that there was a missed lab in March of 2010, the hemoglobin of 8.9.  Thus, when applying the benefit of the doubt, the Board finds that the missed lab report was a result of carelessness or negligence.

That said, there is no competent evidence that VA's negligence in reporting the lab result to the Veteran or not providing care to the Veteran at that time is the actual cause of these disabilities.  "[I]n order to be compensable under section 1151, a Veteran's additional disability must have actually been caused by hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility."  Loving v. Nicholson, 19 Vet. App. 96, 100 (2005).  

The only competent evidence in this case is against the Veteran's claim.  As previously noted, in a January 2012 VA opinion, a VA physician acknowledged that there was a missed lab in the Veteran's case, as the Veteran was not notified of his low hemoglobin count found in March 2010.  That said, the physician also opined that "it would not appear likely that the low hemoglobin caused [the Veteran's] DVT."  The essentially physician reasoned that in March 2010, the Veteran's hemoglobin was 8.9.  Abnormal, noncritical labs do not trigger internal warnings to his knowledge or experience.  The threshold for triggering an internal warning is a hemoglobin of 7.0.

Moreover, in an effort to substantiate his claim, the Veteran asked his private treatment provider to furnish an opinion that his venous disabilities are related to his VA treatment.  However, in a March 2012 letter, the Veteran's private physician stated that he "did not see a connection between anemia and DVT."  He stated that he reviewed the medical literature regarding causes of DVT, but "there is nothing mentioned there" regarding a link between anemia and DVT.  He stated that "since this is the case, I am not able to provide him with any support for his hypothesis."  

There is no other competent evidence in the claim file linking the Veteran's venous disabilities to VA treatment or negligence.  Certainly the Veteran contends that his additional disabilities are so related.  Determining the etiology of DVT and pulmonary emboli, however, requires specialized medical knowledge or training and is not susceptible to lay opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Both the Veteran and his attorney have submitted numerous medical articles that they contend establish a link between the Veteran's VA treatment and his additional disability.  In his February 2013 brief and at the Veteran's June 2014 hearing, for instance, the Veteran's attorney representative contended that research that he had submitted demonstrated a link between anemia or a decreased iron level in the blood and VTE (venous thromboemboli).  

In reviewing these numerous articles, however, none actually state that anemia or low hemoglobin levels are related to or cause DVT or pulmonary emboli.  In looking at four articles submitted by the Veteran's attorney and specifically mentioned at his hearing, two deal with strokes and not with DVT or pulmonary embolism.  A third was a study of patients with "hereditary haemorrhagic telangiectasia," a condition which it is not shown the Veteran has.  The fourth was specific to women who suffer from menorrhagia, a condition characterized by abnormally heavy or prolonged menstrual periods.  

Even if these articles did demonstrate a link between anemia or low hemoglobin and the development of DVT and pulmonary embolism, they would be outweighed by the opinions of the VA physician and the Veteran's private physician, as the medical opinions both address the specifics of the Veteran's case. 

The Board acknowledges the Veteran's sincerely held belief that VA's inaction following his March 2010 abnormal hemoglobin test led to his development of DVT and pulmonary emboli.  The evidence in this case simply does not support his belief, however, as there is no competent evidence that VA's negligence was the actual cause of his additional disabilities.  

In summary, the Board concludes that the great weight of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for venous disabilities; there is no doubt to be resolved; and compensation under 38 U.S.C.A. § 1151 for venous disabilities is not warranted.

Turning to the Veteran's other two claims, as noted above, both claims are derivative of the Veteran's claim for compensation under § 1151 for his DVT and pulmonary emboli.  Neither the Veteran nor his attorney have advanced any theory of entitlement for his psychiatric disorder or his TDIU claim other than that they are secondary to his venous disabilities.  As that claim is denied, these claims must be denied as well.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for blood clots, pulmonary emboli, and deep vein thrombosis is denied.   

Compensation under 38 U.S.C.A. § 1151 for a psychiatric disorder, claimed as secondary to blood clots, pulmonary emboli, and deep vein thrombosis, is denied.

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


